Exhibit 10.29

Summary Of Director Compensation

We use a combination of cash and equity-based compensation to attract and retain
qualified candidates to serve on the Company’s board of directors (“Board”). In
setting director compensation, we consider the significant amount of time that
directors expend in fulfilling their duties and comparative data regarding
director compensation of our peers. Michael L. Scudder (our President and Chief
Executive Officer) does not receive compensation for serving as a member of the
Board. The following summarizes our annual compensation for non-employee
directors for the 2011 year:

 

CASH COMPONENT*

 

Description

   Amount  

An annual cash fixed retainer for each non-employee director

   $ 40,000   

An additional annual fixed retainer for the Audit Committee Chair

   $ 9,000   

An additional annual fixed retainer for each member of the Audit Committee
(excluding Audit Chair)

   $ 4,000   

An additional annual fixed retainer for the Compensation Committee Chair

   $ 6,000   

An additional annual fixed retainer for the Nominating and corporate Governance
Chair

   $ 6,000   

An additional annual fixed retainer for the Board Chair

   $ 100,000   

 

EQUITY COMPONENT

The aggregate dollar value of the equity component of annual non-employee
director compensation is based on $56,000 for each director. These awards are
calculated by taking the dollar value of the balance, as adjusted by 25% for the
market opportunity, divided by the average of the high and low sale price of one
share of our Common Stock on the date of grant as reported by the Nasdaq Stock
Market.

 

* Each annual retainer is paid in equal quarterly installments in arrears.
Payment of each annual retainer is contingent upon the director’s service during
the preceding quarter. We also reimburse our directors for any Board and
committee attendance-related expenses.